                                                                                       !'
                                                                             :, U. . _ 'i,~"~'.._,:T ~.~. ~J~ZT


                                                                              APR 2 4 201
                         UNITED STATES DISTRICT COURT ce                      L DISTRICT OF CA IFORMIA
                        CENTRAL DISTRICT OF CALIFORNIA BY
 2

 3   JONATHAN PAYTON,individually                     Case No. 2:19-cv-01914-SVW-MRW
     and on behalf of all others similarly
 4
     situated,                                       [P    EED]ORDER TO DISMISS
 s                                                   ACTION WITH PREJUDICE AS
     ~ Plaintiff,                                    TO PLAINTIFF AND WITHOUT
 6
                                                     PREJUDICE AS TO THE
             vs.                                     PUTATIVE CLASS           ~
 s                                                                        ~~
     ~ AT&T Corp..,
 9
io   Defendants.
ii
12
             IT IS HEREBY ORDERED that pursuant to the Notice of Plaintiff, this
]3
     matter is dismissed with prejudice as to Plaintiff and without prejudice as to the
14
     putative Class, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i).
15
                                          Dated this~Day of April, 2019.
~6


is
i9                                           The Honorable Stephen V. Wilson
Zo
21
zz
23

24

25

26

27

28




                                   [Proposed] Order to Dismiss - 1
